            Case: 1:19-cv-03976 Document #: 11 Filed: 07/18/19 Page 1 of 10 PageID #:37
                                                                                                                                                     w
    FIL ED                             KP                                                                           ,rRH           C E lV     E      D
      8/2019
                   [lf you need additional space for ANY section, please attach an additional sheet and reference
      7/1
               . BRUTO   N
   THOMA.SDG IS T R ICT COURT           UNITED STATES DISTRICT COURT                                                               JUN 13 201firc-
CLERK , U .S
                                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                                                                                                         THOMAS G. BRUTON
                                                                                                                      CLERK, U.S. DISTRICT COURT
        h)"nler              ?u,      o

      Plaintiff(s),                                                     1:19-cv-3976
                                                                        Judge Gharles R. Norgle, Sr
      v.                                                                Magistrate Judge Mary il. Rowland
         Urtri,rn<-;\ d^-I I l)r.r," s rct'
         C hi.oo. - ?ol\r{D,.zn{* r,e,*
                          t-hn' r,-PiP'- cra'*tcY
      D"f"fi   affiftg:


                               COMPLAINT OF EMPLOYMENT DISCRIMINATION

        l. This is an action for employment               discrimination.

       2.    The plaintiff is                                                                                                       of the

       countyof           lto.l+Jo.,...r../                                inthestate"W
       3.    The defendant      is U

       street adtuess     is 9 q 3 ileS'r P1",xwc[l Sfre-e.+
       (ciryy   Ch i cq, or (county) E oo K (rtut.[l-[-'.ei5-                                              tzwl 6 0 (" O1
       (Defendant'stelephonenumber) f3l)l-91 6 - f, 8i O

       4.    The plaintiff sought employment or was employed by the defendant at (street address)

               9 YS h)esi [Vla**.tl Sfna-+                                                 (city)

             (county)     Co.,     k       tstatel   Z I [ir.aislzp code)--.(qiO1




                   [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

      Rev.0612712016
      Case: 1:19-cv-03976 Document #: 11 Filed: 07/18/19 Page 2 of 10 PageID #:37


                 [f   you need additional space for ANY section, please attach an additional sheel and reference that section.]




5.        The plaintiff lcheck one boxl

          (a) tr              was denied employment by the defendant.

          (b) tr               was hired and is still employed by the defendant.

          (c) X                was employed but is no longer employed by the defendant.

6.        The defendant discriminated against the plaintiff on or about, or beginning on or about,
          (month)A?r\\ ,(day)01 ,6ear;?o15
7.t       (Choose paragraph 7.1                 or   7.2, do not complete both.)

          (a)         The defendant is.not a federal goveflrmental agency, and the plaintiff
                      lcheck one box) $fias fJ,has not filed a charge or charges against the defenCant

                      asserting the acts of discrimination indicated in this complaint with any of the

                      following govemment agencies               :




                      (i) fltn"        United States Equal Employment Opportunity Commission, on or about

                              (*ooth)-go$-shs                   taavl    ?    3, (yeary )o[ 0
                      (ii) tr      the Illinois Department of Human Rights, on or about

                              (month)                           (day)-               (year)-.
         (b)          If   charges were fl.Jed with an agency indicated above, a copy of the charge is

                      attached.    p    V"t,   E     No, but plaintiff will lile a copy of the charge within 14 days.


         It is the policy of both the Equal Employment Opportunity Commission and the Illinois

         Department of Human Rights to cross-file with the other agency all charges received. The

         plaintiff has no reason to believe that this policy was not followed in this                             case.




7.2      The defendant is a federal govemmental agency, and

         (a)               the plaintiff previously filed a Complaint of Employment Discrimination with the


             flf you need additional space for ANY section, please attach an additional sheet and reference that section.l

Rev.06/27/2016
     Case: 1:19-cv-03976 Document #: 11 Filed: 07/18/19 Page 3 of 10 PageID #:37

                [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




          defendant asserting the acts of discrimination indicated in this court complaint.

                        E Yes (month)                                     (day)_              (year)

                        [J No, did not file Complaint of Employment                     Discrimination

          (b)           The plaintiff received a Final Agency Decision on (month)

                        (day)                   (year)

          (c)           Attached is a copy of the

                        (i) Complaint
                             -        of Employment               Discrimination,

                             E Yes EI No, but a copy will be filed within 14 days.
                        (ii) Final Agency Decision

                             El Yes E N0, but a copy will be filed within 14 days.


8.        (Complete paragraph 8 only if defendant is not afederal governmental agency.)

          (a)     tr         the United States Equal Employment Opportunity Commission has not

                             issued a Notice of Right to Sue.

          (b)           the United States Equal Employment Opportunity Commission has issued
                F
                             a   Notice of Right to Sue, which was received by the plaintiff on

                             (month)     ffi a-rch             taaO     }1          (year)    ) 0 it         acopyofwhich

                             Notice is attached to this complaint.


9.        The defendant discriminated against the plaintiff because of the plaintiff s lcheck only

          those that applyl:

          (a) tr         Age (Age Discrimination Employment Act).

          O) F           Color (Title VII of the Civil Rights Act              of   t964 and42 U.S.C. $1981).



                [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

P.ev.06/27/2016
      Case: 1:19-cv-03976 Document #: 11 Filed: 07/18/19 Page 4 of 10 PageID #:37

                  [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




           (c) tr          Disability (Americans with Disabilities Act or Rehabilitation Act)

           (d) E           National Origin (Title VII of the Civil Rights Act of 1964 and42 U.S.C. $1981).

           f") F           Race (Title     VII of the Civil Rights Act of             1964        and,   42 U.S.C. $1981).

           (f) E           Religion (Title VII of the Civil Rights Act of 1964)

          (g) K S.* (Title VII of the Civil Rights Act of 1964)

10.        If     the defendant is a state, county, municipal (city, town or village) or other local

          governmental agency, plaintiff further alleges discrimination on the basis of race, color, or

          national origin (42 U.S.C. $ 1983).


11.        Jurisdiction over the statutory violation alleged is conferred as follows: for Title VII

          claims by 28 U.S.C.$1331, 28 U.S.C.Sl343(a)(3), and42 U.S.C.$2000e-5(fX3); for 42

          U.S.C.$1981 and $1983 by 42 U.S.C.gl988; for the ADA by 42 U.S.C.$12ll7; for the

          Rehabilitation Act, 29 U.S.C. g 791; and for the ADEA, 29 U.S.C. g 626(c).


12.        The defendantlcheck only those that applyl
          (a)     tr      failed to hire the plaintiff.

          (b)     tr      terminated the plaintiff s employment.

          (c)     tr      failed to promote the plaintiff.

          (d)     tr      failed to reasonably accommodate the plaintiff                      s   religion.

          (e)     tr      failed to reasonably accommodate the plaintiff s disabilities.

          (0 f,           failed to stop harassment;

          (e)     F ffr,'iet3g ggtfs\S,".qtattiff"h"ruffi"S',fl1,t'g'lT$l%mg$ng                                      to assert rights


          (h)F           other (specify):        ULlrth-tlot          raf        o.,".,   J       Se>aou,t     or-l"-^totr\n
                [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

F.ev.06127/2016
                                                                        4
      Case: 1:19-cv-03976 Document #: 11 Filed: 07/18/19 Page 5 of 10 PageID #:37


             [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




13.      The facts supporting the plaintiff s claim of discrimination are as follows:

                  ?r                         crt{    a.


                  )   *ut {o 5v,^.- }orQ.




t4.      IAGE DISCRIMINATION ONLYI Defendant knowingly, intentionally, and willfully
         discriminated against the plaintiff.

15.      The plaintiff demands that the case be tried by                   a   jury. EI Yes tr No

t6.      THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff
         lcheck only those that applyl

         (a) E            Direct the defendant to hire the plaintiff.

         (b) E            Direct the defendant to re-employ the plaintiff.

         (c) E            Direct the defendant to promote the plaintiff.

         (d)          EI Direct the defendant to reasonably              accommodate the          plaintiff s religion.

         (e) E            Direct the defendant to reasonably accommodate the plaintiff s disabilities.

         (f) fi           Direct the defendant to (specify): K                 er-ro V a       € r^ro    neo ers
                        Ji..l fll.,*., oc+l-^,.. &",^^                            HR       S te. +,, e [[o r .
                                                .2 b-         m--                           in lo*.n                                   J {").,.*l
                                                                                                                                   "^Kcs3
             [f   you need additional space for ANY section, please attach an            sheet and referencethat   section.l   tJ- f     C-<
Rev.0612712016
                                                                    5
    Case: 1:19-cv-03976 Document #: 11 Filed: 07/18/19 Page 6 of 10 PageID #:37

                 flf you need additional space for ANY section, please attach an additional sheet and reference that section.l




                                  4< a.,,.,.., ,-\ 5 o.\ ar ) o^ d ,'^ o'lxg qzfe^sg J
                          C .,-pa^ +
                            &r )-e)/-).zll         drr la.4ware-s q^-ol re.l.c-li,c^
                             q.5     6.   re-   t el              irc     r)r.."'                            l..st    tn

          (e)               If available, grant the plaintiff appropriate injunctive relief, lost wages,
                            liquidated/double damages, front pay, compensatory damages, punitive
                            damages, prejudgment interest, post-judgment interest, and costs, including
                            reasonable attorney fees and expert witness fees.

          (h)               C.unt such other relief as the Court may find appropriate.
                      f


                          s signature)




                                                                #-Szt
                                                                   'G.,^,.,Ir-^
              3ol7
                 I   isl..,o, D"  u,J                                                            fl   p
          (Plaintiff      s street address)




          (Plaintiff      s telephone number)          t'lo$l    - )-t)-)o50

                                                                                     Date:       lo 5"...- >-           Iq




                 llf you need additional space for ANY section, please attach an additional sheet and reference that section.]
Rev.06127/2016
                                                                      6
     Case: 1:19-cv-03976 Document #: 11 Filed: 07/18/19 Page 7 of 10 PageID #:37



                                                                                             10 June 2019

Plaintiff:

Wynter C. Pero

Defendant(s):

University of lllinois at Chicago-Police Department

Lieutenant Todd Edwards

Sergeant Christopher Gramley



Facts supporting plaintiff's claim of discrimination are as follows:

I began my employment with the above-named defendant on December 7,2OO7 as a Police Officer. I
was most recently employed as a Police Officer under the supervision of Sergeant Thomas Hochbaum.
Beginning in or around April 2015 and continuing until my resignation, Lieutenant Todd Edwards
subjected me to sex-based harassment, including but not limited to inappropriate comments about me
being gay and deliberate consistent weekly derogatory comments about gay people, and sexual
harassment, including but not limited to inappropriate comments about my behind (rear-end).
Beginning in or around April 2015 and continuing until my resignation, Sergeant Christopher Gramley
subjected me to race and color harassment, including but not limited to derogatory comments about
black people committing crimes and telling me a coworker's darker complexion is prettier than mine and
that is why people like her better than me. Beginning on or about August 28,2075, when I objected to
then- Sergeant Edwards conducting an illegal search and seizure and him forcing me to sign a report,
and continuing until my resignation, Defendant continuously threatened to investigate me for false
claims, and retaliated against with erroneous suspensions that had nothing to do with my work
performance as a Police Officer. Due to this hostile work environment, I was constructively discharged
on June 24,201.8. Since my resignation, I believe Defendant has been providing me with unfavorable
references.

There has been no explanation for the Defendants' actions and others were not given the same
restrictions, suspensions, or write ups for the same criteria or concerns.

I believe I have been discriminated against because      of my sex (Female) with respect to harassment,
sexual harassment, constructive discharge, and unfavorable references, and my race (black) and color
(light-skinned) with respect to harassment, constructive discharge, and unfavorable references and
retaliated against with respect to harassment, constructive discharge, and unfavorable references in
violation of Title Vll of the Civil Rights Act of 1964, as amended.




Wynter C. Pero
                         Case: 1:19-cv-03976 Document #: 11 Filed: 07/18/19 Page 8 of 10 PageID #:37
"    eeoc Fbm   161 (11/16)                    U.S. EQUAL EMpLoyMENT OppoRTUNlw Cor'aursslor.r

                                                       DrsrvrrsslL AND Nolce oF RcHTS
    To: Wynter           Pero                                                                From: Chicago District Office
          18409 Woodhouse Lane                                                                     500 West Madison St
          Germantown, MD 20874                                                                     Suite 2000
                                                                                                   Chicago, lL 60661


                                  On behalf of person(s) aggrieved whose identity is
                                  CONFTDENTTAL (29 CFR 51601.7(a))
     EEOC Charge No.                                  EEOC Representative                                                Telephone No.

                                                      Grace Swierczek,
     440-2018-08195                                   !nvestigator                                                       (312) 869-8144
      HE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
        E             The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.


        E             Your allegations did not involve a disability as defined by the Americans With Disabilities Act.


        E             The Respondent employs less than the required number of employees or is not othenvise covered by the statutes.

        E             Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                      discrimination to file your charge

        E             The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                      information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance wiih
                      the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

        tl            The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.


        E              Other (briefly state)



                                                               - NOTIGE OF SUIT RIGHTS.
                                                         (See fhe additional information attached to this form.)

    Title Vll, the Americans with Disabilities Act, the Genetic lnformation Nondiscrimination Act, or the Age
    Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
    You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
    lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
    lost. (The time limit for filing suit based on a claim under state law may be different.)

    Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
    alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 vears (3 vears)
    before you file suit may not be collectible.




    Enclosures(s)
                                                                                                                               (Date Mailed)



                utc
                c/o Danielle Miller
                Assistant Director
                Office for Access and Equity
                809 S. Marshfield Ave, Room 717
                Chicago, lL 60612
                      Case: 1:19-cv-03976 Document #: 11 Filed: 07/18/19 Page 9 of 10 PageID #:37

EEoc   Eom   5   (llloe)

                                      CHERCT OT DISCRIIT,IINATION                                                           Chargel)resentedTo:                        Agency(ies)ChargeNo(s):

                       This fom is affected by the Privacy Act of 1974. see enclosed Privacy Act
                             Statement and other infomation before completing this form.                                          tr EEocFEPA


                                                                                                                                  tr                                        440-2018-08195

                                                                         Illinois Department Of Human                           Rights                                                  and Eroc
                                                                                          state orJocal Aqency, iltany

Nme     (in di ca te lvIL, lvls., lulrs.)                                                                                                            Home Phone                      Year ofBirth

Ms.    Wynter Pero                                                                                                                              (zoe) zts-zoso                             1980
Slreet Address                                                                                  city, State   ed   zlP code

18409 Woodhouse                        lane, GERMANTOWN,MD2OST4


Named is &e Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe Discriminated
Asainst Me or Others, (lf more than twq list under PARTICULARS below,)
Nare                                                                                                                                       No. Ehployees, llf emberr              Phone No.

UNMERSITY OT ILINOIS AT CHICA@                                                                                                                      501+                      (stz) ggo-zsso
SrreeL Address                                                                                  City, State   ad   ZIP Code


943    WestMa:$/ell Street,                        CHICAGO, IL 60607


Name                                                                                                                                       No. Employees, Memben                  Phone No.




5treet Address                                                                                  city, state and zlP code




DIscRtMtNATIoN             B   A'ED oN (check appropriate box(es).)                                                                                 DATE(S) DISCRIMTNATION    TOOK PLACE
                                                                                                                                                               Earliest                    Latest


  lE *.'                          [l .oro* lE t*                            f] *.''o'on f, "o,o*oro*,",,                                                 04-01-2015                 10-31-2018

         JE *r.*^r,o* n                                 oot [            ,,to*,r't   [ .t*t '.,*FoRrvIArroN
                                                                                                                                                                       .o*,*,NcACroN
            | | omc* rspniLt                                                                                                                                  f]
THE PARTTCULARS ARE (lfadditional paper is needed attach              exta   sheet(s)):

  I. I began my employment with the above-named Respondent on December 7 ,2007 as a Police Officer. I was most recendy
  employed as Police officer under the supervision of Sergeant Thomas Hochbaunc. Beginning in or around April zors and
  continuing until my resignaton, Lieutenant Todd Edwards zubjected me to sex-based harassment including but not limited to
  inappropriate comments about me being gay and derogatory comments about gay people, and sexual harassment includingbut
  not limited to inappropriate comments about my behind. Beginning in or around April 2015 and continuing until my
  resignatiorq Sergeant Christopher Gramley subjected me to race and color har,rssmeff, including but not limited to derogatory
  comments about black people committing crimes and telling me a coworkers darker complexion is prettier than mine,
  Beginning on or about August 28,2OL5,whenI objected to then-sergeant Edwards conducting an illegal search and seiznre and
  forcing me to sign a repor! and continuing until my resignaHoq Respondent continuously t}reatened to invesHgate me for false
  claims. Due to the hostile work environment, I was constructively discharged on ltme 24,2018. Since my resignafion, I believe
                                                                   -
  Respondent has been providing me with urfavorable references.

  II. No erplanaHon was provided for Respondents actions.


I want this charge filed withboth the EEoc and the state or local Agency, ifany. I will                            NOTARY   -   When necessary for Sbte and Local Agenq/ Requirements
advise the agencies ifl change my address or phone number and I will cooperate fully with
them in the processing ofmy charge in accordance with their procedures.
                                                                                                                   I swear or affirm that I have read the above charge and that       it   is true to the
I declare under penalry               ofperjury that the above is true and correct.                                best ofmy knowledge, information and belief,
                                                                                                                   SIGNATURE OT COMPLAINANT




                                                                                                                   SUBSCRIBED AND SWORN TO BEFORE ME            THIs DAIE
             Digita[y signed by Wynter Pero on 1F31-2018 1238 PM EDT                                               (nonrt, day,yea)
                 Case: 1:19-cv-03976 Document #: 11 Filed: 07/18/19 Page 10 of 10 PageID #:37

EEOC   Fom s (11/09)


                             CHeRcr oE DrscRnrarNATroN                                                     ChargePresentedTo:                          Agency(ies)ChargeNo(s):
                   This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
                                    ad                                                                            n      rupn

                                                                                                                  lE reoc
                        Statement        other infomation before completing this   fom.
                                                                                                                                                             44}-2ous{ls:rss
                                                                    Illinois Department         Of Human Rights


  III. I beteve I have been discriminated against because of my sex (Female) with respect to harassment sooral harassmen!
  constructive discharge, andunfavorable references, and my race (Stack) and color (liglrt-skinned) with respect to harassmen!
  constructive discharge, and unfavorable references, and retaliated against with respect to harassment, constructive discharge,
  and unfavorable references in violation ofTitle VII ofthe Civil Rights Ad of 7g64,as amended"




I want this charge filed with both the EEOC and the State or local Agency, if any. I will         NoTARY   -   When necessary for State and   IKal   Agenq/ Requiremen\
advise the agencies ift change my address or phone number and t will cooperaie fully with
them in the processing ofmy charge in accordance with their procedures.
                                                                                                  I swear or afiirm that I have read the above charse and that        it   is true to   the
I declare under penalty      ofpe{ury that the above      is tnre and correct                     best ofmy knowledge, information and belief.
                                                                                                  SIGNATURE OF COMPLATNANT




                                                                                                  sI'BSCRTBED AND SWORN TO BEFORE ME THIS DATE
            Digitauy sipeibyWpterPero on1&31-2018 1238 PM EDT                                     (nonth, day,yeat)
